IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


                               : No. 308 MAL 2016
IN RE: ESTATE OF SCHUMACHER, SR.,
R.                             :
                               :
                               : Petition for Allowance of Appeal from
MARIANNE KREISHER,             : the Order of the Superior Court
               Respondent      :
          v.                   :
                               :
                               :
KATHLEEN AND RALPH SCHUMACHER, :
                               :
               Petitioners     :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.